El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Al acusado se le imputó una violación del artículo 7 de la Ley núm. 14, Leyes de Puerto Rico, 1936 (Tercera Sesión Extraordinaria) según fué enmendada por la Ley núm. 95r Leyes de Puerto Rico, 1937. La acusación sostiene que en el barrio Las Palmas, en Utuado, el acusado tenía ilegal-mente en su posesión un revólver sin baber declarado por escrito el mismo al Jefe de la Policía de Utuado, sitio de su residencia al tiempo en que portaba el arma.
Este caso se vió con la misma evidencia presentada en otro caso contra el acusado por una violación de la ley pro-hibiendo la portación ilegal de armas. El acusado fué con-victo en este caso y en apelación sostiene que la corte inferior erró al desestimar una moción de non suit.
El gobierno acepta que la prueba demostró que -el acu-sado era un residente de Jayuya y no de Utuado. Pero que habiendo una admisión del acusado en el sentido de que no-había registrado el arma ni en Utuado ni en Jayuya, el go-bierno alega que esto es meramente una incongruencia -éntre-la acusación y la prueba que no es fatal. La dificultad de> esta alegación consiste en que la residencia es un elemento-*465esencial del delito. Pueblo v. Díaz, 55 D.P.R. 629; Pueblo v. Pérez Peña, 59 D.P.R. 449. “. . . . la residencia debe ale-garse y probarse por el fiscal, al ignal que cualquier otro elemento esencial del delito.” Pueblo v. Díaz, 55 D.P.R. 629, 632. Habiéndose alegado la residencia en Utuado, la omisión de establecer la misma resaltó en la ausencia de prueba so-bre un elemento esencial del delito imputado.

La sentencia de la corte de distrito será revocada.

El Juez Asociado Sr. De Jesús no intervino.